ORDERED upon the Motion to Dismiss filed herein by the State of Florida on December 20, 1972, the above-styled cause is dismissed, and the request to Certify the Question of July 21st, 1972 by the Hon. W. Rogers Turner, as Judge of the then Criminal Court of Record of Orange County, Florida, now the Circuit Court of the Ninth Judicial Circuit in and for Orange County, Florida is hereby denied because no proper predicate has been shown for this court granting the said certified question filed herein.
Appeal dismissed.
W. Rogers Turner, Judge.